 




EXHIBIT 10.2




EMPLOYEE AGREEMENT AMENDMENT




THIS AGREEMENT (the “Agreement”) is made and entered into on March 20, 2017 by
and between Lightwave Logic, Inc., a Nevada corporation (the “Company”), located
at 1831 Lefthand Circle, Suite C, Longmont, CO 80501; and James S. Marcelli
(“Employee”).




1.

This Agreement amends that certain Employee Agreement dated August 10, 2015, as
has been amended from time to time, made and entered into by the parties hereto
(the “Employee Agreement”). Capitalized terms herein have the same meaning as
used in the Employee Agreement, unless otherwise noted.




2.

Effective May 1, 2017, Paragraph 1.2 of Article 1 is deleted in its entirety and
replaced with the following:




1.2. Term. Subject to the provisions for termination as provided in Article 9 of
this Employee Agreement, the term of this agreement shall be deemed to have
commenced on August 1, 2015 and shall terminate on December 31, 2019. This
Employee Agreement may be renewed for successive 12-month terms upon the written
agreement of the parties hereto that shall be delivered by each party to the
other not less than 60 days prior to the expiration of the existing term.




3.

Effective May 1, 2017, Paragraph 4.1 of Article 4 is deleted in its entirety and
replaced with the following:




4.1. Base Compensation.  For all services rendered by Employee under this
Employee Agreement, the Company agrees to pay Employee the rate of $250,000 per
year ($20,833.33 per month), which shall be payable to Employee not less
frequently than monthly, or as is consistent with the Company’s practice for its
other employees.




4.

All other provisions of the Employee Agreement remain in full force and effect,
other than any provision that conflicts with the terms and spirit of this
Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.




 

LIGHTWAVE LOGIC, INC.:

 

 

 

 

 

 

____________________________

By:

/s/ Thomas E. Zelibor

(Witness signature)

 

Thomas E. Zelibor, CEO

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

____________________________

/s/ James S. Marcelli

(Witness signature)

James S. Marcelli






